TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00186-CR



                                      Ramiro Rea, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
      NO. D-1-DC-10-301285, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                This is an appeal from a conviction for robbery. Appellant’s brief was due August

12, 2011. The brief has not been received and no extension of time has been requested. Further,

appellant’s retained attorney, Hermes E. Flores, failed to respond to this Court’s notice that the brief

is overdue.

                We therefore abate the appeal and remand the cause to the trial court to conduct a

hearing in accordance with Rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P.

38.8(b)(2), (3). The trial court shall conduct a hearing immediately to determine whether appellant

still wishes to prosecute his appeal, whether appellant is indigent, and, if he is not indigent, whether

retained counsel has abandoned this appeal. See id. The trial court shall make appropriate findings
and recommendations. See id. If appellant desires to appeal and is indigent, the trial court should

make appropriate orders to ensure that appellant is adequately represented on appeal.

                 A record of this hearing, including copies of all findings and any orders as well as

the appropriate supplementary clerk’s and reporter’s records, shall be forwarded to the Clerk of

this Court for filing no later than thirty days from the date of this opinion. See Tex. R. App.

P. 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: November 2, 2011

Do Not Publish




                                                  2